 In the Matter of STEPHEN RANSOM,INC.andINDUSTRIAL UNION OFMARINE AND SHIPBUILDING WORKERS OFAMERICA,LOCAL No. 130Case, No. 8-530CERTIFICATION OF REPRESENTATIVESApril 4,1938On February 28, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.'The Direction of Election directed that an elec-tion by secret ballot be conducted among all the employees of StephenRansom, Inc., New York City, herein called the Company, whosenames appear either on the Company pay roll of June 9, 1937, or onthe Company pay roll of December 15, 1937, excluding timekeepers,office and clerical employees, janitors and janitresses, draftsmen andengineering department employees, watchmen, and salaried personsin executive or supervisory positions who do not work with tools, todetermine whether they desired to be represented by Industrial UnionofMarine and Shipbuilding Workers of America, Local No. 13,affiliated with the Committee for Industrial Organization, or by Gen-eral Maintenance Workers, International Longshoremen's Association,Local 1474, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or bye neither.Pursuant to the Direction, an election by secret ballot was con-ducted on March 14, 1938, at New York City, under the directionand supervision of the-Regional Director for the Second Region (NewYork City).Full opportunity was accorded all of the parties to thisinvestigation to participate in the conduct of the secret ballot andtomake challenges.On March 16, 1938, the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, issued andduly served upon the parties to the proceedings an IntermediateReport on the election.No exceptions to the Intermediate Reporthave been filed by any of the parties.15 N L R B. 689409 410NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows :Total Number Eligibleto Vote------------------------------96TotalNumber ofBallots Cast-------------------------------77Total Numberof BallotsCounted---------------------------- 77Total Number of Votes in favor of IndustrialUnion of Marineand ShipbuildingWorkers of America, Local No. 13, C, I. O- 68Total Numberof Votes in favor of General Maintenance Work-ers, International Longshoremen'sAssociation,Local 1474,A.F.L--------------------------------------------------6Total Numberof Votesin favor of Neither Union------------3TotalNumber ofBlank Ballots-----------------------------0Total Numberof Void Ballots------------------------------0Total Number of ChallengedVotes--------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT ISHEREBY CERTIFIEDthat Industrial Union of Marine and- Ship-building Workers of America, Local No. 13, affiliated with the Com-mittee for Industrial Organization, has been designated and selectedby a majority of all the employees of Stephen Ransom, Inc., NewYork City, excluding timekeepers, office and clerical employees, jani-tors and janitresses, draftsmen and engineering department em-ployees, watchmen, and salaried persons in executive or supervisorypositions who do not work with tools, as their representative for thepurposes of collective bargaining and that, pursuant to Section 9 (a)of the National Labor Relations Act, Industrial Union of Marine andShipbuildingWorkers of America, Local No. 13, affiliated with theCommittee for Industrial Organization, is the exclusive representa-tive of all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and otherconditions of employment.0